Citation Nr: 9933649	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial rating for tinea pedis, 
currently rated as ten percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that granted service 
connection for tinea pedis, and assigned a noncompensable 
evaluation under diagnostic code 7899-7813, effective from 
August 1989.  The veteran submitted a notice of disagreement 
in July 1997, and the RO issued a statement of the case in 
August 1997.  The veteran submitted a substantive appeal and 
testified at a hearing in January 1998.  In February 1998, 
the RO hearing officer increased the rating for tinea pedis 
to 10 percent, effective from the original date of claim in 
August 1989.  The veteran has continued his appeal.

Entitlement to service connection for a skin condition other 
than tinea pedis will be addressed in the remand portion of 
this decision.


FINDING OF FACT

The veteran's tinea pedis is manifested primarily by constant 
itching and scaling on the soles and insteps of both feet; 
extensive lesions, systemic or nervous manifestations, or 
exceptional repugnance is not found.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for the veteran's tinea pedis, bilateral, are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1969 to December 
1970.

Service medical records show that the veteran was treated for 
a skin condition of his feet in March 1970.  The veteran 
complained of a slight breakdown of the skin on the plantar 
surface of his right foot.  The veteran reported that the 
condition was worse in summer, and that both feet were 
affected.  Anti-fungicidal therapy seemed of no value.  The 
examiner's impression at that time was allergic reaction to 
dye.

VA medical records show that the veteran, while he was 
receiving treatment for an unrelated condition, complained of 
itching over both ankles that kept him awake at night in July 
1973.  Upon examination, no skin lesions were evident.

VA medical records show that the veteran was diagnosed with 
tinea pedis in November 1976.

A March 1990 statement from the veteran's mother indicates 
that the veteran's rash on his feet, legs, and arms has not 
cleared; that the veteran sweats profusely in direct sun; 
that his feet peel easily; and that, in winter, the veteran 
scratches his skin until it burns and bleeds.  

A March 1990 statement from the veteran's wife indicates that 
dry, flaky skin was present on the bottoms of both the 
veteran's feet; that his toenails would turn to powder around 
the edges where they contacted the skin; that his groin, 
legs, and forearms would itch so badly in the winter and that 
he would scratch; and that in the direct sun of summer, the 
affected areas of the veteran's skin would perspire more than 
unaffected areas.

VA medical records show that the veteran was treated for 
burning, itchy feet in October 1992.  Upon examination, there 
was scaling of both feet and mild erythema; no granule 
lesions or sores were noted.  The examiner's assessment was 
fungal dermatitis, tinea pedis.

VA medical records show that the veteran was treated for a 
burning, itchy rash in April 1993.  Upon examination, there 
was scaling of the soles with onychodystrophy.  The 
examiner's assessment was tinea pedis and unguium.

The veteran underwent a VA examination in August 1996.  The 
veteran reported a 27-year history of scaling and itching on 
the feet, legs and distal upper extremities.  The veteran 
reported that he has been treated with topical antifungals, 
topical antipruritics, as well as a course of oral 
Griseofulvin without improvement.  The veteran reported 
itching and sometimes burning.  The veteran wore braces on 
his legs, and reported moisture and itching underneath the 
braces.  The veteran also wore compression stockings.  Upon 
examination, there was hyperkeratotic scale, somewhat in an 
annular distribution over the soles of the feet and extending 
onto the insteps; there was no significant erythema in this 
distribution.  Potassium hydroxide of this scale was negative 
for fungal elements.  The fifth toenails bilaterally were 
yellow and thickened.  There was mild yellow thickening at 
the edges of the great toenails.  There was mild desquamative 
scale over the shins, but no erythema.  The right great 
toenail was absent.  There was no abnormality appreciated on 
the upper extremities.  The veteran was diagnosed with tinea 
pedis.
The examiner commented that the veteran's symptoms of itching 
and burning on his upper extremities and on his shins were 
not congruous with clinical findings, and that the veteran 
might benefit from a neurologic evaluation in an effort to 
try to pinpoint the cause of these symptoms.  It was also 
recommended that the veteran have a chest x-ray and repeat 
set of laboratory testing, including CBC, chemistry panel, 
liver function tests, BUN and creatinine, to rule out other 
metabolic causes of itching.

The veteran underwent an EMG/Nerve Conduction Study in 
December 1996.  The veteran denied any numbness, tingling, or 
weakness.  Right peroneal and tibial motor studies were 
normal.  Bilateral sural sensory potentials were normal.  
There was no electrodiagnostic evidence of a neuropathy.

The veteran underwent a VA examination in March 1997.  The 
veteran reported that the scaling and itching started at age 
19 while in service and have been persistent ever since that 
time.  It was also reported that the veteran had a positive 
potassium hydroxide and a culture positive for Trichophyton 
rubrum at the prior VA examination.  The veteran reported 
that he has been compliant with his medication and that he 
feels that the scaling and itching for the first time have 
not become any worse, but has remained stable.  Upon 
examination, there was fine white scaling in a moccasin 
distribution over the bilateral soles.  There was dry skin 
over the forelegs and forearms.  There was no scale over the 
hands.  The veteran was diagnosed with tinea pedis with 
continuous pruritus, stable.

A May 1997 opinion by a VA Chief, Dermatology Service, noted 
that the veteran had been examined by several competent 
dermatologists who found strong evidence that the veteran has 
tinea pedis.

A May 1997 RO rating decision granted service connection for 
tinea pedis, and assigned a zero percent evaluation under 
diagnostic code 7899-7813, effective from August 1989.

A December 1997 statement from the veteran's wife indicates 
that she has harvested exfoliate skin from the plantar region 
of the veteran's feet.  She described the skin as loose and 
scaly, and easily removable with tweezers.  The statement 
also indicates that the veteran sleeps with his feet 
uncovered, and that the rash and itch have worsened, 
spreading to nearly the veteran's entire body.

Testimony of the veteran at a hearing in January 1998 was to 
the effect that his feet bleed and burn; that there is 
exfoliation or crusting on both feet; and that creams and 
lotions do not help.  The veteran testified that he took 
medications for other disabilities, which cause or aggravate 
his skin rash.  The veteran also testified that his skin 
condition required that he wear only natural, vegetable tan 
shoes, but that he was unable to wear such shoes because of 
his leg brace.

A March 1998 RO rating decision increased the evaluation for 
tinea pedis, bilateral, from zero percent to 10 percent, 
effective from August 1989.

Statements of the veteran in the claims folder are to the 
effect that his foot rash on both feet has spread to both 
calves and forearms, and that nothing prescribed for 
treatment in the past 22 years has helped.


B.  Legal Analysis

The veteran's claim for a higher evaluation for tinea pedis 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Skin conditions under 38 C.F.R. § 4.118, Codes 7807 to 7817 
(1999), are evaluated as eczema.  Other skin conditions not 
noted in these regulations, such as tinea pedis, are rated 
analogous to these conditions.  38 C.F.R. § 4.20 (1999).  
Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806.

Statements from the veteran and his wife, and testimony 
received at the hearing in 1998 are to the effect that the 
veteran has constant skin problems with his feet, which are 
aggravated by a leg brace and medications required for other 
disabilities. These statements and testimony are supported by 
the objective medical evidence that reveals the veteran has 
tinea pedis with continuous pruritus.  While the veteran's 
skin condition of his feet was noted to be stable at the most 
recent VA examination, the overall evidence indicates that 
lotions and creams have neither helped nor improved the skin 
condition of the veteran's feet.  In light of all evidence of 
record, the Board finds the statements and testimony to be 
credible.

After consideration of all the evidence, the Board finds that 
the veteran's tinea pedis is manifested primarily by constant 
itching and scaling on the soles and insteps of both feet.  
This does not equal or more closely approximate the extensive 
lesions required for a 30 percent rating, nor is there 
evidence or allegation of marked disfigurement, as the 
lesions are on a surface usually out of view.  The evidence 
does not reveal the presence of systemic or nervous 
manifestations, or exceptionally repugnant conditions to 
warrant the assignment of a 50 percent rating under 
diagnostic code 7806.  Nor is there evidence in the record 
that the veteran's tinea pedis presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The RO Hearing Officer did note the severity of the itching 
and scaling of the veteran's feet in the February 1998 
decision, and properly granted the 10 percent rating 
effective back to the date of the claim.  For these reasons, 
a higher rating is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for tinea pedis, bilateral, is denied.


REMAND

An August 1990 RO rating decision denied service connection 
for a skin disorder.  In correspondence submitted in July 
1991, the veteran disagreed with that determination, thereby 
placing this issue in appellate status.  38 C.F.R. §§ 20.200, 
20.201 (1999).  This issue has twice been remanded by the 
Board for clarification, medical records, and for laboratory 
testing to rule out other systemic etiology. While service 
connection has been granted for tinea pedis of the veteran's 
feet, the veteran still argues that his skin condition 
affects more than just his feet.  

Statements of the veteran in the claims folder are to the 
effect that his foot rash on both feet has spread to both 
calves and forearms.  Due process requires that the RO 
consider this evidence and issue the veteran a related 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1999).  Moreover, when the veteran attempted to raise the 
issue of entitlement to service connection for a skin 
condition other than tinea pedis of his feet at the January 
1998 hearing, the RO Hearing Officer restricted jurisdiction 
to the evaluation of the service-connected tinea pedis. Due 
process now requires that the veteran be afforded another 
opportunity for a hearing, if so desired, on the issue of 
entitlement to service connection for a skin condition other 
than for tinea pedis of his feet.  38 C.F.R. § 20.700(b).



In view of the grant of service connection for a skin 
condition of the veteran's feet, the Board finds the 
veteran's claim to be plausible and well-grounded.  The duty 
to assist the veteran in the development of facts pertinent 
to his claim for service connection includes providing him 
with an adequate examination.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran's skin condition of his 
calves, forearms, and elsewhere on his body is the same 
disability or is in any way related to the service-connected 
skin condition of the veteran's feet.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should obtain a VA examination 
to determine the current nature, 
severity, and etiology of the veteran's 
skin condition of his calves, forearms, 
and elsewhere on his body. The examiner 
should also review the service medical 
records and post-service medical records 
and offer an opinion as to whether it is 
at least as likely as not that the 
veteran's skin condition of his calves, 
forearms, and elsewhere on his body is 
related to the skin condition of the 
veteran's feet noted in service. Both 
volumes of the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.


2.  After the above development, the RO 
should send the veteran and his 
representative a supplemental statement 
of the case on the issue of entitlement 
to service connection for a skin 
condition other than for tinea pedis of 
the veteran's feet.  The veteran should 
be advised of his right to a hearing, and 
that he must submit a VA Form 9 or 
substantive appeal within 60 days in 
order to obtain appellate consideration 
of this issue.


3.  If a timely substantive appeal is 
received with regard to the above issue, 
the case should be sent to the Board.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

